Case 2:19-cr-20221-AC-APP ECF No. 45 filed 05/10/19                  PageID.100       Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN




United States of America,

                                   Plaintiff,

v.                                                     Case No. 2:19−cr−20221−AC−APP
                                                       Hon. Avern Cohn
Brandon Griesemer,
                                   Defendant(s),




                                      NOTICE TO APPEAR

     The following defendant(s) are hereby notified to appear: Brandon Griesemer

   The defendant(s) shall appear before District Judge Avern Cohn at the United States
District Court, Theodore Levin U.S. Courthouse, 231 W. Lafayette Boulevard, Room
218, Detroit, Michigan, for the following proceeding(s):

       • PRETRIAL CONFERENCE: May 23, 2019 at 02:00 PM



                                      Certificate of Service

   I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
record were served.

                                                By: s/M. Verlinde
                                                    Case Manager

Dated: May 10, 2019
